Citation Nr: 1728953	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  16-41 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for unspecified depressive disorder for the purpose of accrued benefits (but pending a determination on substitution).  

2.  Entitlement to an initial compensable disability rating for bilateral hearing loss for the purpose of accrued benefits (but pending a determination on substitution).  

3.  Entitlement to service connection for basal cell cancer for the purpose of accrued benefits (but pending a determination on substitution). 

4.  Entitlement to service connection for a bilateral eye condition for the purpose of accrued benefits (but pending a determination on substitution). 

5.  Entitlement to service connection for end stage renal failure for the purpose of accrued benefits (but pending a determination on substitution). 

6.  Entitlement to an effective date prior to April 3, 2014 for the grant of service connection for unspecified depressive disorder for the purpose of accrued benefits (but pending a determination on substitution).

7.  Entitlement to an effective date prior to April 3, 2014 for the grant of service connection for bilateral hearing loss for the purpose of accrued benefits (but pending a determination on substitution).  

8.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus for the purpose of accrued benefits (but pending a determination on substitution). 

9.  Entitlement to service connection for a history of excision of sessile gastric polyp with subtotal gastrectomy for the purpose of accrued benefits (but pending a determination on substitution). 

10.  Entitlement to service connection for purpura distal forearms for the purpose of accrued benefits (but pending a determination on substitution).  

11.  Entitlement to service connection for coronary artery disease for the purpose of accrued benefits (but pending a determination on substitution).  

12.  Entitlement to service connection for hernia for the purpose of accrued benefits (but pending a determination on substitution). 

13.  Entitlement to service connection for hypertension for the purpose of accrued benefits (but pending a determination on substitution). 

14.  Entitlement to service connection for bilateral plantar fasciitis for the purpose of accrued benefits (but pending a determination on substitution). 

15.  Entitlement to service connection for obstructive sleep apnea for the purpose of accrued benefits (but pending a determination on substitution). 

16.  Entitlement to service connection for high cholesterol for the purpose of accrued benefits (but pending a determination on substitution). 

17.  Whether new and material has been received to reopen the claim for entitlement to service connection for diabetes mellitus for the purpose of accrued benefits (but pending a determination on substitution).  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney 


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 












INTRODUCTION

The Veteran served on active duty with the United States Navy from August 1969 to September 1971 and from November 1972 to November 1978.  The Veteran died in October 2016 and is survived by his wife, the individual listed as the appellant in the case caption above.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of February 2015 and March 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Board notes that the appellant has filed a timely notice of disagreement with regard to a December 2016 RO decision denying service connection for cause of the Veteran's death and entitlement to dependency and indemnity compensation under 38 U.S.C. § 1318.  While the Board is cognizant of Manlincon v. West, 12 Vet. App. 238 (1999), in the current case, unlike in Manlincon, the RO has fully acknowledged the notice of disagreement and is currently processing the notice of disagreement.  As such, no action will be taken by the Board at this time, and the issue will be the subject of a later Board decision, if ultimately necessary.
 
Although it is yet unclear whether the appellant has been appointed as the substitute appellant, which is discussed further in the remand, below, the case caption lists her as the appellant.  This is in order to keep the matter consistent with VA's internal case tracking database (VACOLS), which lists her as the appellant.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran passed away in October 2016, during the pendency of this appeal.  The Veteran's cause of death was noted to be end-stage renal disease due to acute on chronicsystolic heart failure.  In November 2016, the appellant submitted a VA Form 21-0847 Request for Substitution of Claimant Upon Death of Claimant.  A specific request to substitute for a claimant must be made in writing with the AOJ by an eligible person no later than one year after the initial claimant's death; all determinations regarding a request to substitute must be made in the first instance by the AOJ, subject to the provisions of 38 C.F.R. § 20.1302 .  See 38 C.F.R. § 3.1010 (b), (c)(1), (e) (2016).  The AOJ's decision in this regard is appealable.  38 C.F.R. § 3.1010 (e)(2).

In this case, a review of the entire claims file, which includes electronic records in both Virtual VA and the Veterans Benefits Management System (VBMS), reveals that the AOJ has yet to issue a decision related to the appellant's November 2016 Request for Substitution.  A December 2016 notification letter stated that the appellant's claim for substitution or accrued benefits was forwarded to the Louisville, Kentucky RO for processing.  There is no evidence in the claims folder that any decisional document has been issued related to the substitution request as to any of the matters on appeal at the time of the Veteran's death.  Prior to any action by the Board on the merits of these appeals, the AOJ must determine whether the appellant is a valid substitute for the purpose of continuing the Veteran's appeals.  



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the appellant a notice letter that explains substitution pursuant to 38 C.F.R. § 3.1010.  Afford her the opportunity to submit additional evidence or argument in furtherance of the claims.  Associate any records or responses received with the claims file, and undertake any reasonable indicated development.

2.  Adjudicate whether the appellant is eligible to substitute for the deceased Veteran for the purpose of continuing the appeals for entitlement to an initial disability rating in excess of 30 percent for unspecified depressive disorder, entitlement to an initial compensable disability rating for bilateral hearing loss, entitlement to service connection for basal cell cancer, entitlement to service connection for a bilateral eye condition, entitlement to service connection for end stage renal failure, entitlement to an effective date prior to April 3, 2014 for the grant of service connection for unspecified depressive disorder, entitlement to an effective date prior to April 3, 2014 for the grant of service connection for bilateral hearing loss, entitlement to an initial disability rating in excess of 10 percent for tinnitus, entitlement to service connection for a history of excision of sessile gastric polyp with subtotal gastrectomy, entitlement to service connection for purpura distal forearms, entitlement to service connection for coronary artery disease, entitlement to service connection for hernia, entitlement to service connection for hypertension, entitlement to service connection for bilateral plantar fasciitis, entitlement to service connection for obstructive sleep apnea, entitlement to service connection for high cholesterol, and whether new and material has been received to reopen the claim for entitlement to service connection for diabetes mellitus.  

Send the appellant appropriate notice with respect to her status as a substituted party, or lack thereof.

3.  Then, undertake any additional development deemed necessary.

4.  Readjudicate the issues on appeal in accordance with the outcome of the substitution decision.  If any benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and her representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




